Citation Nr: 0033370	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Service connection for low back pain claimed as secondary 
to a service-connected left ankle disability.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle fracture with dislocation and 
fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1976 to April 
1980, from April 1982 to September 1987, and from April 1989 
to January 1993.

This appeal arises from November 1998 and March 1999 rating 
decisions by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas, which 
denied the benefits sought on appeal.

The Board notes that the transcript from the veteran's July 
1999 hearing before the M&ROC contains an assertion that the 
veteran's left leg muscle is shrinking or atrophying due to 
lack of use, secondary to pain and/or orthopedic appliances 
used to alleviate his left ankle condition.  The Board 
construes this as a claim for service connection for 
disability of the muscles of the foot and leg (Muscle Groups 
X-XII under 38 C.F.R. § 4.73) and refers it to the M&ROC for 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal of his claim for an 
increased rating for his left ankle disability has been 
obtained.

2.  The residuals of the veteran's left ankle fracture with 
dislocation and fusion are manifested by marked limited of 
motion without evidence of ankylosis in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
0 degrees and 10 degrees with post-traumatic arthritis and 
pain on use.

3.  The veteran's service-connected disability has not caused 
marked interference with employment beyond that anticipated 
in the rating schedule or necessitated frequent periods of 
hospitalization and does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left ankle fracture with dislocation and 
fusion have not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106-7 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5270, 5271 (2000); V.A. 
O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 48,747 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for residuals 
of a left ankle fracture with dislocation and fusion.  Before 
addressing this issue, the Board notes that on November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the RO did not follow the new 
notification requirements at the time the veteran's claim was 
filed (nor could it have been aware of the need to do so).  
Specifically, the veteran and his representative were not 
explicitly advised at the time the claim was received of any 
additional evidence required to substantiate the claim, and 
the M&ROC did not identify which evidence would be obtained 
by VA and which was the claimant's responsibility.  However, 
a substantial body of lay and medical evidence (including VA 
and private records) was developed with respect to the 
veteran's claim, and the M&ROC's statements and supplemental 
statements of the case clarified what evidence would be 
required to establish entitlement to a higher rating.  The 
veteran and his representative responded to the M&ROC's 
communications with additional evidence and argument, curing 
(or rendering harmless) the M&ROC's earlier omissions.  See 
Bernard v. Brown, 4 Vet.App. 384, 393-94 (1993); V.A. O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by the VA compensation examination performed in 
January 1999, which is described below.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the issue of the 
evaluation of the veteran's left ankle disability on the 
basis of the evidence currently of record.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Medical evidence in the claims file includes service medical 
records documenting the veteran's left ankle injuries in a 
motorcycle accident in March 1992.  A left ankle fusion was 
performed in September 1992, to alleviate some of the 
symptomatology associated with this injury.  The initial VA 
medical examination in June 1993 noted no movement in the 
left ankle (secondary to the fusion) and pain in the left 
foot on walking or standing for long periods.  X-rays 
revealed post-traumatic deformation of the distal head of the 
fourth metatarsal, bone fragments in soft tissue in the 
medial and lateral malleolar areas and considerable post-
traumatic arthritis at the tibia-talar articulation with some 
evidence of ankylosis.

In August 1994, the veteran was admitted to the VA Medical 
Center (VAMC) in Kansas City for revision of the left ankle 
fusion, after his initial fusion failed.  The procedure was 
reported to have gone well, with no post-operative 
complications noted.  The veteran had approximately 10 
degrees flexion and extension of the left ankle at this time.  
In May 1996, the veteran was hospitalized for one day at a 
VAMC to remove the hardware associated with the August 1994 
operation.

After filing his current claim for an increased rating in 
June 1998, the veteran was examined at the Wichita M&ROC in 
January 1999.  The veteran reported increased pain over the 
prior seven months, which had caused him to begin to limp.  
The examiner noted that there was no pain on passive motion, 
while the veteran was sitting.  There was no edema of the 
ankle, and no evidence of weakness or tenderness.  The 
veteran was observed to limp, but was able to walk on heels 
and toes.  Range of motion was measured as 20 degrees plantar 
flexion and 20 degrees dorsiflexion, although it is not 
indicated whether this was passive or active motion.  The 
veteran's left foot appeared otherwise normal, except for 
many non-tender surgical scars.

In July 1999, the veteran and his wife testified at a hearing 
held at the Wichita M&ROC.  The veteran reported that his 
left ankle caused severe pain and he contended that it 
supported a higher evaluation.  He stated that he was unable 
to walk very far without the use of orthopedic shoes and a 
brace.  The veteran's wife indicated that he suffered from 
stomach irritation and vomiting due to the increased 
medication necessary to control pain.  The veteran also 
reported that his employer made special accommodations for 
him due to his left ankle pain, which included allowing him 
frequent breaks from work and an extended lunch hour so that 
he could elevate his foot to relieve the pain.  He advised 
that he had visited a Wellington (Kansas) hospital's 
emergency room on four occasions, for treatment of pain.  The 
veteran stated that he was considering new work, of a less 
physical nature, as a result of his condition.  The veteran's 
wife also indicated that his left leg muscle appeared to be 
"shrinking," which she hypothesized was from lack of use 
(this condition has been referred to the RO for further 
development in the Introduction to this decision).

The RO has evaluated the veteran's left ankle disability on 
the basis of limitation of motion  under 38 C.F.R. § 4.71a, 
DC 5271.  This Diagnostic Code encompasses symptomatology 
attributable to the veteran's arthritis, since arthritis due 
to trauma, substantiated by X-ray findings, is ultimately 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  Under DC 5271, a 10 
percent rating is granted for moderate limitation of motion 
of the ankle and a maximum 20 percent rating is granted for 
marked limitation of motion under this code.  The veteran's 
left ankle disability is appropriately rated 20 percent 
disabling for marked limitation of motion under this code.  
The RO further noted that the veteran's disability did not 
meet the criteria for a higher evaluation on the basis of 
ankylosis, under 38 C.F.R. § 4.71a, DC 5270.  This diagnostic 
code provides a 20 percent evaluation for ankylosis of the 
ankle in plantar flexion, less than 30 degrees; a 30 percent 
evaluation is appropriate where the ankle is ankylosed in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees; a schedular 
maximum rating of 40 percent is awarded only where there 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  Under these 
criteria, the Board finds that the veteran's ankle disability 
is most appropriately evaluated as 20 percent disabling for 
marked limitation of motion.  There is no objective evidence 
of ankylosis of the ankle (with range of motion of 20 degrees 
in both plantar flexion and dorsiflexion) to support a higher 
evaluation.  Even if the veteran's residual ankle motion was 
considered to be equivalent to ankylosis because of his 
complaints of pain, it is not shown to result in ankylosis in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees to support a 
higher rating.

As noted above, it is apparent that the veteran's left ankle 
is painful, as demonstrated by the subjective complaints 
reported by the veteran and the objective findings elicited 
at the time of various examinations and treatment.  The 
functional limitation of the left ankle (i.e., limitation of 
motion and an associated limp) is clearly shown to be due to 
this pain.  Accordingly, the Board has considered whether an 
increased evaluation is warranted on the basis of functional 
loss due to the veteran's complaints of pain.  See DeLuca, 8 
Vet. App. at 204-05; 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, 
where (as in this case) a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 may not be assigned.  
See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  With 
respect to ankylosis, since that diagnostic code is not 
predicated upon limitation of motion (and, in fact, assumes 
an absence of motion), the functional impairment of motion 
attributable to pain or weakness cannot be taken into 
account.  See Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  See 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 , DeLuca v. Brown, 8 
Vet.App. 202, 206-7 (1995).  In any event, as discussed 
above, the veteran's ankle disability has been evaluated at 
the maximum rating for marked limitation of motion and a 
higher evaluation on the basis of ankylosis is not supported 
by the evidence. 

The Board notes that in evaluating the severity of a 
disability, consideration also must be given to the potential 
application of various other provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  See 
Suttmann v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. 
Derwinski, 1 Vet.App. 589, 592-593 (1991).  However, no other 
diagnostic code for evaluating ankle disability appears to 
pertain to the veteran's claim, and none would offer a rating 
in excess of 20 percent on the basis of the evidence of 
record.  The Board recognizes the veteran's sincere belief in 
the merits of his claim that his ankle pain supports a higher 
evaluation; however, his current evaluation is based upon 
marked limitation of motion which contemplates pain on 
motion. 

Finally, when evaluating a rating claim, the Board may affirm 
an RO's conclusion that a claim does not meet the criteria 
for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion on 
its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, although the veteran's pain from his ankle 
disability has caused him to miss work approximately 10 times 
in the prior year (eight times on regular leave and twice for 
emergency room visits) the Board notes that there has been no 
showing that the veteran's service-connected disability has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization in excess of that already 
contemplated by the 20 percent rating assigned under the 
schedule.  The Board recognizes that the veteran has lost 
some time from work and accommodations have been made for 
him.  The Court of Appeals for Veterans Claims ("Court") 
has indicated that disability refers "to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself."  Allen, 7 
Vet.App. at 448 (emphasis added).  See also 38 C.F.R. § 4.1 
(disability ratings reflect "average impairment in earning 
capacity").  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  Therefore, the Board 
finds that the record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for additional 
consideration.  See Bagwell, 9 Vet.App. at 338-339; Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for residuals of a left 
ankle fracture with dislocation and fusion is denied.


REMAND

The M&ROC denied the veteran's claim for service connection 
for a low back condition as not well grounded prior to 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475.  Under the law in existence immediately prior 
to enactment of the Act, this precluded offering any 
assistance to the veteran in the development of his claim.  
See Morton v. West, 12 Vet.App. 477 (1999).  However, as 
noted above, the Act imposes significant additional 
responsibilities on VA with respect to advising the claimant 
and his representative of information required to 
substantiate a claim, obtaining relevant records, and 
providing a VA medical examination or obtaining a medical 
opinion where it is necessary to make a decision on a claim.  
In addition, the Act effectively eliminates the concept of a 
"well-grounded" claim, and makes VA's duty to assist (as 
set forth in the Act) applicable to all claims for benefits.

The Board has reviewed the evidence in the file with respect 
to the veteran's claim for secondary service connection for a 
lower back condition, and concludes that further development 
is required.  The file includes private medical evidence 
indicating that the veteran was treated for back pain on two 
occasions and there is a notation of a back injury in 
November 1997.  The file also includes private and VA medical 
evidence to the effect that the veteran has back pain which 
has either been caused or aggravated by the difference in the 
lengths of his legs which is attributable to his in-service 
left ankle injury.  There is no medical examination report or 
opinion which attempts to reconcile this information, and it 
is not within the competence of VA rating officials to do so.  
See Allday v. Brown, 7 Vet.App. 517, 527 (1995); Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991) (in reaching medical 
conclusions, VA rating boards are limited to consideration of 
the competent medical evidence or opinions of record and may 
not rely upon their own unsubstantiated medical judgment).  

Additionally, the Board finds that additional notice to the 
veteran is required of any information, and any medical or 
lay evidence not already submitted, which the 
M&ROC believes to be necessary to substantiate the claim.  
Accordingly, the claim is REMANDED to the M&ROC for 
completion of the following actions:

1.  The M&ROC should notify the veteran 
and his representative in writing of any 
evidence required to substantiate his 
claim for secondary service connection 
for a lower back condition, and must 
include in this notice an indication of 
which information and evidence must be 
provided by the claimant and which will 
be obtained by VA.  As part of this 
process, the M&ROC should obtain the 
names and addresses of all medical care 
providers who treated the veteran for his 
back symptoms since January 1998.  After 
securing any necessary releases, the 
M&ROC should attempt to obtain these 
records.  In taking these actions, the 
M&ROC must take care to comply with any 
applicable provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  See Director, 
Veterans Benefits Administration Fast 
Letter (00-87), dated Nov. 17, 2000.  Any 
evidence obtained must be associated with 
the claims file.

2.  After the actions required in 
paragraph 1 are completed, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature, 
extent and possible etiologies of any low 
back disorder.  The claims folder and a 
copy of this REMAND must be reviewed by 
the examiner before the examination.  Any 
low back disorder should be specifically 
identified.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current back 
disorder is due to or aggravated by the 
residuals of the veteran's service 
connected left ankle disability.  The 
examiner should explain the basis for 
this opinion, identifying pertinent 
clinical observations and medical 
principles, so that the veteran and his 
representative (and VA adjudicators) may 
be fully informed. 

3.  After the development requested above 
has been completed to the extent 
possible, the M&ROC should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative are free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the medical and regional 
office center.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 



